UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-07881 Jacob Funds II (formerly PineBridge Mutual Funds) (Exact name of registrant as specified in charter) c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan I. Jacob c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Name and address of agent for service) With Copies to: Michael P. O’Hare, Esq. Stradley Ronan Stevens & Young, LLC 2005 Market Street, Suite 2600 Philadelphia, PA 19103 (424) 237-2164 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2012 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. Jacob Funds II - Micro Cap Growth Fund Schedule of Investments (Unaudited) August 31, 2012 Security Description Shares Value Common Stocks - 94.7% Aerospace & Defense - 1.2% Astronics Corp.* $ Auto Components - 2.2% Amerigon, Inc.* Biotechnology - 7.4% Achillion Pharmaceuticals, Inc.* Curis, Inc.* Exact Sciences Corp.* Rigel Pharmaceuticals, Inc.* Trius Therapeutics, Inc.* Chemicals - 6.2% ADA-ES, Inc.* KMG Chemicals, Inc. Commercial Services & Supplies - 9.2% Ceco Environmental Corp. Encore Capital Group, Inc.* Ennis, Inc. Team, Inc.* Communications Equipment - 1.5% Procera Networks, Inc.* Construction & Engineering - 1.1% MYR Group, Inc.* Diversified Financial Services - 3.8% Euronet Worldwide, Inc.* Global Cash Access Holdings, Inc. * Diversified Telecommunication Services - 2.3% 8x8, Inc.* Electrical Equipment - 2.0% Thermon Group Holdings, Inc.* Energy Equipment & Services - 5.5% OYO Geospace Corp.* RigNet, Inc.* Health Care Equipment & Supplies - 7.5% Cerus Corp.* Derma Sciences, Inc.* Endologix, Inc.* Staar Surgical Co.* Synergetics USA, Inc.* Hotels, Restaurants & Leisure - 1.6% Sonic Corp.* Internet Software & Services - 11.1% Ipass, Inc.* Perficient, Inc.* SPS Commerce, Inc.* support.com, Inc.* Velti PLC* IT Services - 1.7% Virtusa Corp.* Machinery - 1.9% Graham Corp. Oil, Gas & Consumable Fuels - 4.1% Magnum Hunter Resources Corp.* Triangle Petroleum Corp.* Pharmaceuticals - 1.0% MAP Pharmaceuticals, Inc.* Professional Services - 1.4% Mistras Group, Inc.* Semiconductors & Semiconductor Equipment - 3.5% Silicon Image, Inc.* Volterra Semiconductor Corp.* Software - 9.3% Allot Communications Ltd.* Bottomline Technologies, Inc.* Ellie Mae, Inc.* Glu Mobile, Inc.* Specialty Retail - 3.9% Shoe Carnival, Inc. Tilly's, Inc.* Thrifts & Mortgage Finance - 3.4% ViewPoint Financial Group, Inc. Trading Companies & Distributors - 1.9% DXP Enterprises, Inc.* Total Common Stocks (Cost $43,921,695) Short Term Investment - 4.2% Money Market Fund - 4.2% Fidelity Institutional Money Market Fund - Government Portfolio, 0.01% # Total Short Term Investment (Cost $2,122,371) Total Investments (Cost $46,044,066) -98.9% Other Assets in Excess of Liabilities - 1.1% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. # Seven-day yield as of August 31, 2012. Securities are classified using the Global Industry Classification Standard (GICS®). GICS® was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by the Jacob Funds II. The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Jacob Funds II - Small Cap Growth Fund II Schedule of Investments (Unaudited) August 31, 2012 Security Description Shares Value Common Stocks - 95.8% Biotechnology - 5.0% Achillion Pharmaceuticals, Inc.* $ Amarin Corp. PLC - ADR * Incyte Corp. Ltd.* Chemicals - 3.6% ADA-ES, Inc.* Commercial Services & Supplies - 6.2% Encore Capital Group, Inc.* Liquidity Services, Inc.* Communications Equipment - 3.1% Ixia* Procera Networks, Inc.* Construction & Engineering - 2.2% MasTec, Inc.* Diversified Financial Services - 5.1% Cardtronics, Inc.* Euronet Worldwide, Inc.* Electrical Equipment - 1.9% Thermon Group Holdings, Inc.* Energy Equipment & Services - 5.6% Hornbeck Offshore Services, Inc.* OYO Geospace Corp.* RigNet, Inc.* Health Care Equipment & Supplies - 3.5% Align Technology, Inc.* Endologix, Inc.* Staar Surgical Co.* Health Care Providers & Services - 1.8% HMS Holdings Corp.* Hotels, Restaurants & Leisure - 1.1% Sonic Corp.* Internet & Catalog Retail - 1.4% Shutterfly, Inc.* Internet Software & Services - 7.1% Perficient, Inc.* SPS Commerce, Inc.* Velti PLC* Machinery - 5.5% Chart Industries, Inc.* Valmont Industries, Inc. Westport Innovations, Inc.* Media - 2.0% Cinemark Holdings, Inc. Oil, Gas & Consumable Fuels - 5.0% Rosetta Resources, Inc.* Triangle Petroleum Corp.* Pharmaceuticals - 7.9% Akorn, Inc.* Jazz Pharmaceuticals PLC* MAP Pharmaceuticals, Inc.* Questcor Pharmaceuticals, Inc.* Professional Services - 1.5% Mistras Group, Inc.* Semiconductors & Semiconductor Equipment - 5.9% Cirrus Logic, Inc.* Silicon Image, Inc.* Volterra Semiconductor Corp.* Software - 9.6% Allot Communications Ltd.* Ellie Mae, Inc.* Glu Mobile, Inc.* Infoblox, Inc.* Specialty Retail - 4.4% The Finish Line, Inc. Shoe Carnival, Inc. Tilly's, Inc.* Textiles, Apparel & Luxury Goods - 1.2% Steven Madden Ltd.* Thrifts & Mortgage Finance - 3.4% ViewPoint Financial Group, Inc. Trading Companies & Distributors - 1.8% DXP Enterprises, Inc.* Total Common Stocks (Cost $10,207,005) Short Term Investment - 2.7% Money Market Fund - 2.7% Fidelity Institutional Money Market Fund - Government Portfolio, 0.01% # Total Short Term Investment (Cost $334,672) Total Investments (Cost $10,541,677) -98.5% Other Assets in Excess of Liabilities - 1.5% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt # Seven-day yield as of August 31, 2012. Securities are classified using the Global Industry Classification Standard (GICS®). GICS® was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by the Jacob Funds II. The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Significant Accounting Policies Investment Valuation. The investment valuation policy of the Funds is to value investments at market value. Each Fund's securities, except short term investments with remaining maturities of 60 days or less, use the last quoted trading price or official closing price as market value and are generally classified within Level 1 of the fair value hierarchy.For non-NASDAQ listed securities, the Funds use the price quoted by the exchange on which the security is primarily traded and are generally classified within Level 1.For NASDAQ equity securities, the Funds use the NASDAQ official closing price and are generally classified within Level 1.Unlisted securities and listed securities which have not been traded on the valuation date are valued at the last price bid and are generally classified within Level 2.In the event such market quotations are not readily available or are not reliable, fair value will be used to value the Funds. Fair valued securities are determined in good faith under procedures adopted by the Board of Trustees. Short term investments with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value and are generally classified within Level 2. Investments in registered investment companies that are money market funds are valued at the end of day net asset value and are generally classified within Level 1. Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to establish classification of fair value measurements for disclosure purposes and is intended to maximize the use of observable market data and minimize the use of unobservable inputs. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability and are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions market participants would use in pricing the asset or liability and based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an active market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following table summarizes the Funds' investments as of August 31, 2012: Micro Cap Growth Fund Small Cap Growth Fund II Investments Level 1 Common Stocks * $ $ Money Market Fund Total Level 1 Level 2 - - Level 3 - - Total Investments $ $ * See the Schedule of Investments for common stocks detailed by industry classification. There were no transfers into or out of Level 1, Level 2 or Level 3 during the nine months ended August 31, 2012. Transfers between Levels are recognized at the end of the reporting period. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Jacob Funds II By (Signature and Title­­­­/s/ Ryan I. Jacob Ryan I. Jacob, President DateOctober 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)­­­­­ /s/ Ryan I. Jacob Ryan I. Jacob, President Date October 23, 2012 By (Signature and Title) /s/ Francis J. Alexander Francis J. Alexander, Treasurer DateOctober 23, 2012
